Exhibit 10.8
 


AMENDMENT NO. 1 TO CREDIT AGREEMENT




This AMENDMENT NO. 1 to CREDIT AGREEMENT, dated as of December 20, 2007, (this
“Amendment”) among GREATBATCH LTD., a New York corporation (the “Borrower”); the
LENDERS referred to in the Credit Agreement referred to below (collectively, the
“Lenders”); and MANUFACTURERS AND TRADERS TRUST COMPANY (“M&T”), individually,
as the Issuing Bank, a Lender, the Swing Lender and the Administrative
Agent.  M&T, when acting in its capacity as administrative agent for the Lenders
and the Issuing Bank, or any successor or assign that assumes that position
pursuant to the terms of the Credit Agreement, is hereinafter referred to as the
“Administrative Agent).




Background


A.           The Borrower, the Lenders and the Administrative Agent have entered
into that certain Credit Agreement, dated as of May 22, 2007 (the “Existing
Credit Agreement” and the same, as it may be amended, restated, modified and/or
supplemented from time to time, the “Credit Agreement”), which provides for
certain extensions of credit to the Borrower, subject to certain conditions.
 
B.           The Borrower has advised the Lenders that it would like (i) to
acquire all of the outstanding equity of P Medical Holding SA, a societe anonyme
organized and existing under the laws of Switzerland (“Precimed”) and all of
Precimed’s U.S. and foreign subsidiaries for approximately 123,000,000 Swiss
Francs (approximately equal to $105,000,000 as of the date of this Amendment)
and (ii) purchase a line of business of DePuy France, a societe par actions
simplifiee formed pursuant to the laws of France.
 
C.           The Borrower previously advised the Lenders that WGL Intermediate
Holdings, Inc., the direct parent of Borrower (“Holdings”), wishes to merge with
and into Greatbatch, Inc., its direct parent (“Parent”) and requested consent to
do the same.  In connection therewith, the Lenders were asked to enter into a
letter agreement, dated as of December 14, 2007, with the Borrower pursuant to
which the Administrative Agent and the Lenders were to consent to the merger of
Holdings with and into Parent and certain amendments to the Credit Agreement in
connection with such merger (the “Consent Letter”).
 
D.           The Administrative Agent and the Lenders are willing to enter into
this Amendment to (i) restate the amendments set forth in the Consent Letter in
their entirety and (ii) make certain other amendments to the Credit Agreement
requested by the Borrower, pursuant to the terms, and subject to the conditions,
specified below.
 
NOW THEREFORE, in consideration of the promises and conditions set forth in this
Amendment, and intending to be legally bound, the parties hereto hereby agree as
follows:
 

--------------------------------------------------------------------------------


 
SECTION 1.                                Defined Terms.  Terms defined in this
Amendment which are capitalized but not defined shall have the meanings given to
such terms in the Existing Credit Agreement.  This Amendment amends the Credit
Agreement, as in effect on the date hereof.
 
SECTION 2.                                Amendments.  The Existing Credit
Agreement is hereby amended as follows:
 
2.1                       New Definitions.  The following new definitions are
inserted in the appropriate alphabetical order in Section 1.1 (Defined Terms):
 
Amendment No. 1:  Amendment No. 1 to this Agreement.
 
Permitted DePuy Acquisition:  an acquisition of a line of business of DePuy
France, a societe par actions simplifiee formed pursuant to the laws of France
by Precimed France SAS, a societe par actions simplifiee formed pursuant to the
laws of France, at the time of or subsequent to the consummation of the
Permitted Precimed Acquisition, subject to the following:  (i) the acquisition
is consummated no later than March 31, 2008; (ii) the total consideration is no
greater than $30,000,000, which consideration shall be financed through the
repayment of the Specified Precimed Intercompany Debt; (iii) before and after
giving effect to the acquisition, the Borrower is in pro forma compliance with
the financial covenants set forth in Article 7 (Financial Covenants) of this
Agreement; (iv) all Indebtedness of the target and its Subsidiaries will be
repaid upon the consummation of the closing of the acquisition except
Indebtedness permitted by Subsection 8.1.1 (Indebtedness); (v) no Default or
Event of Default shall have then occurred and be continuing or shall be caused
thereby; and (vii) the Borrower shall have delivered to the Administrative Agent
such acquisition documents and such other information and documentation as the
Administrative Agent shall reasonably request.
 
Permitted Precimed Acquisition:  an acquisition of all of the equity of
Precimed, subject to the following:  (i) the acquisition shall be effected on
substantially the terms set forth in the Share Purchase Agreement, dated
November 21, 2007, among Precimed, the shareholders of Precimed whose names and
addresses are set forth on the signature page to the Share Purchase Agreement,
the Borrower and Parent; (ii) the acquisition is consummated no later than
February 28, 2008; (iii) the total consideration is no greater than $123,000,000
Swiss Francs (approximately equal to $105,000,000 as of the date of Amendment
No. 1), exclusive of any post closing contingent payments based on 2008 EBITDA
(as defined in the Share Purchase Agreement) of Precimed and its Subsidiaries
and any consideration for the Permitted DePuy Acquisition; (iv) before and after
giving effect to the acquisition, the Borrower is in pro forma compliance with
the financial covenants set forth in Article 7 (Financial Covenants) of this
Agreement; (v) all Indebtedness of the target and its Subsidiaries will be
repaid upon the consummation of the closing of the acquisition except
Indebtedness permitted by Subsection 8.1.1 (Indebtedness); (vi) the acquired
companies’ equity will, at the time of the acquisition, be free and clear of all
Liens other than the Liens on 66% of the equity of Precimed and 100% of the
equity of Precimed, Inc., a Pennsylvania corporation, and Precimed CMP, Inc., an
Indiana corporation, in favor of the Administrative Agent, (vii) the acquired
companies’ assets shall be free and clear of all Liens except (A) Liens on the
assets of Precimed, Inc. and Precimed CMP, (B) Capital Leases permitted by
Subsection 8.2.1(e) (Liens; and Licenses) and (C) mortgages permitted by
Subsection 8.2.1(g) (Liens; and Licenses); (viii) no Default or Event of Default
shall have then occurred and be continuing or shall be caused thereby and, among
other things, the Borrower shall comply with Section 8.28 (Certain Obligations
Respecting Subsidiaries) of this Agreement; and (ix) the Borrower shall have
delivered to the Administrative Agent such lien searches, acquisition documents,
organizational documents, certificates (if any) representing the pledged
collateral, joinder documents, opinions (including an opinion of Swiss counsel),
evidence that all material conditions specified in the Share Purchase Agreement
are satisfied and necessary consents obtained and such other information and
documentation as the Administrative Agent shall reasonably request; provided,
however, for purposes of this Agreement, (A) Indebtedness of Precimed and its
Subsidiaries that is paid off within five (5) Business Days after the
consummation of the Permitted Precimed Acquisition shall be deemed to have been
repaid at the consummation of the closing of such acquisition and (B) the
opinion of Swiss counsel required to be delivered to the Administrative Agent
shall be deemed to have been delivered if such opinion is delivered to the
Administrative Agent within thirty (30) Business Days following the closing of
such acquisition (or such longer period of time as the Administrative Agent may
agree in its sole discretion).
 

--------------------------------------------------------------------------------


 
Precimed:  P Medical Holding SA, a societe anonyme organized and existing under
the laws of Switzerland.
 
Share Purchase Agreement:  the Share Purchase Agreement, dated November 21,
2007, among Precimed, the shareholders of Precimed whose names and addresses are
set forth on the signature page thereto, the Borrower and Parent.
 
Specified Precimed Intercompany Debt:  debt owing to Precimed SA, a societe
anonyme organized and existing under the laws of Switzerland, from Precimed,
Inc. in an aggregate principal amount not exceeding $30,000,000.
 
2.2                       Deleted definition of Holdings. The following
definition in Section 1.1 (Defined Terms) of the Existing Credit Agreement is
deleted in its entirety and is of no further force and effect:  “Holdings”, and
all references in the Existing Credit Agreement to Holdings shall be removed.
 
2.3                       Revised Definition of Change of Control.  The
definition of “Change of Control” in Section 1.1 (Defined Terms) of the Existing
Credit Agreement is amended by removing clause (c) in its entirety and replacing
clause (b) with the following:
 

--------------------------------------------------------------------------------


 
“(b)  Parent ceases to be the legal and beneficial owner (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934, as amended) of 100%
of the Capital Stock of the Borrower, free and clear of all Liens, except for
Liens in favor of the Administrative Agent; or”
 
and the lettering of clauses (a) through (e) shall be re-lettered accordingly.
 
2.4                       Revised Definition of Permitted Acquisitions.  The
definition of “Permitted Acquisitions” in Section 1.1 (Defined Terms) of the
Existing Credit Agreement is amended and restated in its entirety to read as
follows:
 
“Permitted Acquisitions:  Acquisitions, for which the aggregate amount of
consideration for all such acquisitions through the Maturity Date does not
exceed $20,000,000, for which the aggregate amount of consideration for all such
acquisitions in any fiscal year does not exceed $10,000,000 and for which the
aggregate amount of consideration for any one such acquisition does not exceed
$5,000,000 so long as (i) before and after giving effect to any such
acquisition, the Borrower is in pro forma compliance with the financial
covenants set forth in Article 7 (Financial Covenants) of this Agreement; (ii)
the target is engaged primarily in businesses, which are the same as, or
reasonably related to, those of the Borrower and its Subsidiaries; (iii) no
Default or Event of Default shall have then occurred and be continuing or shall
be caused thereby; (iv) after giving effect to the acquisition, the Borrower
will have liquidity (defined as cash, Cash Equivalents and any Available
Commitment) at least equal to $25,000,000; (e) if the acquisition involves the
acquisition of another Person, such Person shall be a wholly-owned Subsidiary of
the Borrower after giving effect to the acquisition and its equity and assets
shall be pledged to the Administrative Agent for the benefit of the Secured
Parties and if the acquisition involves the acquisition of assets, such assets
shall be pledged to the Administrative Agent for the benefit of the Secured
Parties and (f) if the acquisition is for an amount greater than $1,000,000, the
Administrative Agent shall have received prior written notice, together with a
copy of the acquisition agreement and such other information, documentation and
opinions as the Administrative Agent may reasonably request.”
 
2.5                       Revised Definition of Permitted Perfection
Limitations.  The definition of “Permitted Perfection Limitations” in Section
1.1 (Defined Terms) of the Existing Credit Agreement is amended by adding the
following at the end of clause (b) before the word “or”:
 
“except for Liens on 66% of the equity of Precimed”
 
2.6                       Certain Asset Dispositions. Subsection 2.1.4(d)
(Certain Asset Dispositions) of the Existing Credit Agreement is amended by
adding the following at the end of the third sentence of such Subsection
2.1.4(d) (Certain Asset Dispositions):
 

--------------------------------------------------------------------------------


 
“provided, however, that if the assets disposed of are held by the Borrower or a
Subsidiary Guarantor, then the like assets shall also be held by the Borrower or
a Subsidiary Guarantor.”
 
2.7                       Capitalization.  The first sentence of Section 5.1.2
(Capitalization) of the Existing Credit Agreement is amended and restated in its
entirety to read as follows:
 
“All of the issued and outstanding shares of Capital Stock of the Borrower are
owned by Parent.”
 
2.8                        Lines of Business.  Section 5.5 (Lines of Business)
of the Existing Credit Agreement is amended and restated in its entirety to read
as follows”
 
“5.5           Lines of Business.  The Borrower and its Subsidiaries are engaged
only in Permitted Businesses. Parent is not engaged in any business activities
other than (i) owning 100% of the outstanding Capital Stock of Borrower and
owning 1.0% of the outstanding Capital Stock of Greatbatch Mexico and (ii)
engaging in activities directly related to the foregoing.
 
2.9                       Litigation; Compliance with Laws; OFAC
Requirements.  Section 5.7 (Litigation; Compliance with Laws; OFAC Requirements)
of the Existing Credit Agreement is amended by adding the following sentence at
the end of clause (b) of such Section 5.7 (Litigation; Compliance with Laws;
OFAC Requirements):
 
“Without limiting the generality of the foregoing, none of Parent, the Borrower
or any Subsidiary thereof, has, directly or indirectly, made any payments to
foreign government officials in violation of the Foreign Corrupt Practices Act
of 1977 as amended (15 U.S.C. §§ 78dd-1, et seq.) (“FCPA”).  The Borrower is
reviewing and revising its compliance program and shall deliver to the
Administrative Agent as soon as practicable but in any event prior to December
31, 2008, a copy of its revised written compliance program, which, among other
things, shall provide for corporate governance guidelines to ensure compliance
with the FCPA and other laws relating to foreign investment.”
 
2.10             Adequacy of Capital; Solvency.  The last two sentences of
Section 5.21 (Adequacy of Capital; Solvency) of the Existing Credit Agreement
are deleted in their entirety, and the following is substituted therefor:
 
“Parent has no assets or liabilities other than 100% of the outstanding Capital
Stock of the Borrower and 1.0% of the outstanding Capital Stock of Greatbatch
Mexico, and assets and liabilities directly related thereto.  Parent has no
liabilities except for (a) usual and customary obligations related to its
existence, (b) usual and customary obligations related to compliance with
requirements for public companies and the ownership of the Capital Stock of the
Borrower and Greatbatch Mexico and (c) the 2003 Debentures, the 2007 Debentures
and any Permitted Debenture Refinancing.”
 

--------------------------------------------------------------------------------


 
2.11             Delivery of Quarterly Financial Statements.  Subsection 6.1.1
(Delivery of Quarterly Financial Statements) of the Existing Credit Agreement is
amended by adding the following at the end of such Subsection 6.1.1 (Delivery of
Quarterly Financial Statements):
 
“Beginning with the quarter ending September 30, 2008, at the time of the
delivery of the quarterly financial statements referred to above, the Borrower
shall also deliver (as to all periods commencing on or after July 1, 2008), a
management-prepared Consolidating balance sheet, statement of income and changes
in retained earnings and statement of cash flows, showing separately the results
of operations and financial condition of each Foreign Subsidiary and the results
of operations and financial condition of the U.S. Subsidiaries as a separate
group, except that (1) the U.S. Subsidiaries shall include the Borrower and (2)
the French and Swiss Subsidiaries may be shown as a combined group.”
 
2.12             Delivery of Annual Financial Statements; Accountants’
Certification.  Subsection 6.1.2 (Delivery of Annual Financial Statements;
Accountants’ Certification) of the Existing Credit Agreement is amended by
deleting the phrase “and each other Foreign Subsidiary of the Borrower” in its
entirety from clause (a), deleting the word “and” at the end of clause (b),
removing the period at end of subclause (c) and inserting the word “and;” in its
place and adding the following clause (d) at the end of such Subsection 6.1.2
(Delivery of Annual Financial Statements: Accountants’ Certification):
 
“(d)             Beginning with the fiscal year ending December 31, 2008, at the
time of the delivery of the annual financial statements referred to above (as to
all periods commencing on or after July 1, 2008), a management-prepared
Consolidating balance sheet, statement of income and changes in retained
earnings and statement of cash flows, showing separately the results of
operations and financial condition of each Foreign Subsidiary and the results of
operations and financial condition of the U.S. Subsidiaries as a separate group,
except that (1) the U.S. Subsidiaries shall include the Borrower and (2) the
French and Swiss Subsidiaries may be shown as a combined group, as at the end of
and for the fiscal year just closed.”
 
2.13             Indebtedness.  Subsection 8.1.1 (Indebtedness) of the Existing
Credit Agreement is amended by adding the following subclauses (i), (j), (k) and
(l) at the end of such Subsection 8.1.1 (Indebtedness):
 
 
“(i) Indebtedness permitted by clause (d) of Section 8.3 (Investments, Loans,
Acquisition);
 
(j) the Specified Precimed Intercompany Debt;
 
(k) Indebtedness permitted by clause (e) of Section 8.3 (Investments, Loans,
Acquisition); and
 

--------------------------------------------------------------------------------


 
(l) unsecured Indebtedness of one or more Foreign Subsidiaries, the aggregate
outstanding principal amount of which Indebtedness is not at any time (i) in
excess of Ten Million Dollars ($10,000,000), or (B) subject to a Guaranty by, or
otherwise recourse to, the Borrower or any Subsidiary Guarantor.”
 
2.14             Investments, Loans, Acquisitions, Etc.  Section 8.3
(Investments, Loans, Acquisitions, Etc.) of the Existing Credit Agreement is
amended by (i) replacing existing clauses (c), (d) and (e) of such Section 8.3
(Investments, Loans, Acquisitions, Etc.) with the following:
 
“(c) Investments by the Borrower or any Subsidiary Guarantors in Subsidiary
Guarantors; the creation by the Borrower or any Subsidiary Guarantor of new
direct or indirect wholly-owned Subsidiaries that become Subsidiary Guarantors;
loans or advances from any Subsidiary Guarantor to the Borrower;
 
(d) Investments by Foreign Subsidiaries in other Foreign Subsidiaries or the
creation by a Foreign Subsidiary of additional Foreign Subsidiaries;
 
(e) Investments in an aggregate amount at any time outstanding not to exceed
Twenty Five Million Dollars ($25,000,000) by the Borrower or any Subsidiary
Guarantor in Foreign Subsidiaries;”
 
(ii) replacing clause (i) of such Section 8.3 (Investments, Loans, Acquisitions,
Etc.) with the following:
 
“ (i) Other Investments in an aggregate amount not to exceed Fifteen Million
Dollars ($15,000,000) in any fiscal year;”
 
(iii) adding the following new clauses (k), (l) and (m) to such Section 8.3
(Investments, Loans, Acquisitions, Etc.):
 
“(k) the Permitted Precimed Acquisition;
 
(l) the Specified Precimed Intercompany Debt; and
 
(m) the Permitted DePuy Acquisition.”
 
and (iv) adding the following paragraph at the end of such Section 8.3
(Investments, Loans, Acquisitions, Etc.):
 
“Notwithstanding the foregoing, for purposes of clause (e) only, the “amount” of
any loan, advance, extension of credit or investment made by any Person or
Persons (collectively, the “Investor”) in any other Person or Persons
(collectively, the “Recipient”) shall be:
 
 
(1)
with respect to any loan, advance or extension of credit made by any Investor to
or in any Recipient, an amount equal to the principal amount of such loan,
advance or extensions of credit made to the Recipient, directly or indirectly,
by the Investor less the amount of any repayment or prepayment of such principal
amount; and

 

--------------------------------------------------------------------------------


 
 
(2)
with respect to any equity investment made by any Investor in any Recipient, the
amount of any capital contribution made in the Recipient, directly or
indirectly, by the Investor or the purchase price paid to the Recipient by any
Investor in respect of any Capital Stock of the Recipient issued by the
Recipient to the Investor less the amount of any dividend or stock repurchase
received on account of any such equity investment.”

 
2.15             Transactions with Affiliates.  Section 8.6 (Transactions with
Affiliates) of the Existing Credit Agreement is amended by adding the following
new clause (e) at the end of the first of sentence of such Section 8.6
(Transactions with Affiliates):
 
“(e) transactions exclusively among the Foreign Subsidiaries.”
 
2.16             Certain Obligations Respecting Subsidiaries.  Section 8.28
(Certain Obligations Respecting Subsidiaries) of the Existing Credit Agreement
is amended by adding the following sentence at the end of such Section 8.28
(Certain Obligations Respecting Subsidiaries):
 
“Notwithstanding the foregoing, until such time as the Capital Stock of
Precimed, Inc. is transferred to the Borrower or a Subsidiary Guarantor, the
Capital Stock of Precimed, Inc. shall not be required to be pledged pursuant to
the Loan Documents so long as (a) Precimed, Inc., itself, is a Subsidiary
Guarantor and pledges its assets pursuant to the Loan Documents and (b) the
Borrower causes such Capital Stock to be transferred to the Borrower or a
Subsidiary Guarantor as quickly as practicable after the Permitted Precimed
Acquisition.”
 
SECTION 3.                                REPRESENTATIONS AND WARRANTIES.  In
order to induce the Lenders and the Administrative Agent to agree to the
amendments set forth in this Amendment, the Borrower makes the following
representations and warranties, which shall survive the execution and delivery
of this Amendment:
 
(a)           As of the date hereof, no Default or Event of Default has occurred
and is continuing or would exist immediately after giving effect to the
amendments contained herein.
 
(b)           Each of the representations and warranties of the Loan Parties set
forth in the Existing Credit Agreement and other Loan Documents is true and
correct in all material respects both before and after giving effect to the
amendments contemplated hereby as though each such representation and warranty
were made at and as of the date hereof.
 
(c)           No consent or approval of any third party, or any governmental
agency or authority, is necessary in connection with the execution, delivery
and/or performance of this Amendment or any other instrument, agreement or other
document executed and/or delivered in connection herewith and/or the
enforceability hereof or thereof.
 

--------------------------------------------------------------------------------


 
(d)           Upon satisfaction of the conditions set forth in Section 4
(Conditions Precedent) below, the Existing Credit Agreement, as amended by this
Amendment, and each other instrument, agreement or other document executed
and/or delivered in connection herewith to which the Borrower is a party will
constitute the legal, valid and binding obligation of the Borrower, enforceable
against it in accordance with the terms thereof.
 
(e) Attached hereto as Annex 1 is a chart showing the expected post-Precimed
acquisition organizational structure of the Borrower and its Subsidiaries.
 
SECTION 4.                                  CONDITIONS PRECEDENT.
 
4.1                       The amendments to the Existing Credit Agreement set
forth in Section 2 above shall become effective, as of the date first above
written, upon satisfaction of the following except that any amendments
previously agreed to by the Majority Lenders in the Consent Letter shall be
effective as of the date of such Consent Letter:
 
(a)           the execution and delivery of this Amendment by the Borrower, the
Administrative Agent and the Majority Lenders; and
 
(b)           receipt by the Administrative Agent of such other documents and
information as the Administrative Agent shall reasonably request on or prior to
the date that the condition in clause (a) above is satisfied.
 
SECTION 5.                                MISCELLANEOUS.
 
5.1                       Counterparts.  This Amendment may be executed in
counterparts and by different parties hereto in separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original and all of
which, when taken together, shall constitute one and the same instrument. A
photocopied or facsimile signature shall be deemed to be the functional
equivalent of a manually executed original for all purposes.
 
5.2                       Ratification.  Except as specifically modified hereby,
all of the terms, covenants and conditions of the Existing Credit Agreement
(subject to modifications agreed to by the Majority Lenders in the Consent
Letter) and each of the other Loan Documents are ratified, reaffirmed and
confirmed and shall continue in full force and effect as therein written.
 
5.3                       Payment of Expenses.  Without limiting other payment
obligations of the Borrower set forth in the Loan Documents, the Borrower agrees
to pay all reasonable, out-of-pocket costs and expenses incurred by the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment and any other documents or instruments which may be delivered
in connection herewith, including, without limitation, the reasonable fees and
expenses of its counsel, Drinker Biddle & Reath LLP, whether or not this
Amendment shall become effective.
 

--------------------------------------------------------------------------------


 
5.4                       Authorization to Administrative Agent.  Each Lender
hereby authorizes the Administrative Agent to take such action as shall be
consistent with the purposes hereof and as it shall deem necessary or
appropriate to carry out the purposes of this Amendment.
 
5.5                       Governing Law.  This Amendment shall be governed by,
and construed in accordance with, the Law of the State of New York (excluding
the Laws applicable to conflicts or choice of law).
 
5.6                       Binding Effect.  This Amendment shall be binding upon
and inure to the benefit of Borrower, the Administrative Agent, the Lenders and
their respective successors and assigns; provided, however, that Borrower may
not assign this Amendment, the Existing Credit Agreement or any of the other
Loan Documents or any of its rights hereunder or thereunder, and any such
prohibited assignment shall be null and void.
 
5.7                       Severability.  If any provision of this Amendment or
the application thereof to any Person or circumstance shall be invalid or
unenforceable to any extent, the remainder of this Amendment and the application
of such provision to any other Person or circumstance shall not be affected
thereby and shall be enforced to the greatest extent permitted by law
 
5.8                       References.  From and after the effective date of this
Amendment, each reference in the Credit Agreement to “this Agreement”, “hereof”,
“hereunder” or words of like import, and all references to the Credit Agreement
in any and all Loan Documents, other agreements, instruments, documents,
certificates and writings of every kind and nature, shall be deemed to mean the
Existing Credit Agreement as modified and amended by this Amendment and as the
same may be further amended, modified or supplemented in accordance with the
terms thereof.
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment No. 1 to Credit
Agreement to be duly executed by their respective, duly authorized officers as
of the date first above written.
 
BORROWER:
           
GREATBATCH LTD.
       
By: 
 
  Name: 
Thomas J. Mazza
  Title: 
Senior Vice President and Chief Financial Officer
     
ADMINISTRATIVE AGENT:
           
MANUFACTURERS AND TRADERS TRUST
COMPANY, in its capacity as the Administrative Agent, the
Issuing Bank, the Swing Lender and a Lender
       
By:
 
  Name: 
Michael J. Prendergast
  Title:  
Vice President

 

--------------------------------------------------------------------------------


 
LENDERS:
BANK OF AMERCIA, N.A.
       
By:
   
Name:
   
Title:
         
NATIONAL CITY BANK
       
By:
   
Name:
   
Title:
         
PNC BANK, NATIONAL ASSOCIATION
       
By:
   
Name:
   
Title:
         
CITIZENS BANK, N.A.
       
By:
   
Name:
   
Title:
         
FIRST NIAGARA BANK
       
By:
   
Name:
   
Title:
               
HSBC BANK USA, NATIONAL ASSOCATION
       
By:
   
Name:
   
Title:
 

 